Title: To Benjamin Franklin from William Carmichael, 30 April 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 30th. April 1781.
On my return home from Mr. Jay’s, I find that a Courier for France is expected to pass thro’ Madrid this Night, I profit of the Occasion to inform your Excellency that Mr. Jay has this Day drawn a Bill on Mr. Grand in favour of the Marquis D’Yranda for 487,320 livres Tournois to pay the Bills of Congress which will become due the ensuing Month— There is some difference in the rate of Exchange which appear not to be to the advantage of the Drawer, & some Charges that perhaps appear unusual from our not being thoroughly acquainted with Money Negociations here—as Mr. Jay is circumstanced, it will be perhaps proper not to take too much Notice of these things. By his Directions I inquired the Course of Exchange this day from other Bankers & found it different from the Circumstance of being paid in paper or Specie— We however pay all Bills accepted by Mr. Jay in paper— I inclose you the last Gazettes. They contain the only news circulating here. There was much Powder spent at Gibraltar to little purpose, if Letters which I have seen from General officers at the Camp of St. Roque can be relied on. The Spanish Fleet is still at Cadiz— Couriers have been dispatche[d] from Aranguez, the residence of the Court at present, to Brest & Cadiz— Col: Livington informs me that Mr. Vaughan whom I had the Pleasure to see with you formerly at Paris is on the road here— Englishmen will be regarded with a jealous Eye here[,] who have any Connection with us— I beg you to present the proper Compliments for me to Col. Laurens & my Namesake & to believe with much Respect, Your Excellency’s obliged & humble Servt.
(signed) W. Carmichael.
His Excelly. Dr. Franklin.
